Title: To James Madison from Samuel Latham Mitchill, 17 July 1806
From: Mitchill, Samuel Latham
To: Madison, James



Dear Sir,
Newyork, July 17, 1806.

I believe I ought to write to you a few lines, tho I suppose you have more direct information of the proceedings at the Circuit Court now sitting here than I can give you.
Three days have been occupied in discussing the preliminary question whether Smith and Ogden’s trials shall now proceed?  In this is involved the collaterial question whether an attachment shall issue against the Secretary of State and the other officers of the executive Departments?
Having been subpœnaed also as a witness by the Defendants, I have steadily attended the Court during the sitting of each day.  Smith has sworn in an affidavit filed in Court the day before yesterday, in order to shew the materiality of your testimony & that of the other gentlemen, that he verily beleived the expedition under Miranda was undertaken with the knowledge & approbation both of the President and yourself.  Judge Patterson, who seems to me, to act with great independence and impartiality, had previously observed to them on the first day, that it would be incumbent on the Defendants to shew the Materiality of the Witnesses’ testimony, before the Court would listen to either of their Motions.
Yesterday the Arguments on both Sides were closed.  Judge P. then informed the Parties that the whole Matter would be taken into consideration and the Opinion of the Court delivered, if possible this Morning after the meeting at 10 o’clock.
The Sensation is very considerable here.  The parties have been so bussy and the circumstances of the adventure have been so unhappy, that there is no persuading our People in this city, even of the Republican Side, that Miranda & his associates had not the approbation or at least the connivance of the administration.  This persuasion is so deeply rooted that there is no mode of eradicating it that I can find.  I therefore rejoiced some days ago at the information I received from Judge Woodward that you were coming on; and was very sorry to learn afterwards from Mr. Dawson that you had resolved to stay at Washington, & explain to the Court the reasons wherefore.  As matters are I know not how these Calumnies are to be purged away.  I lament that the impression upon the public mind and feeling is strengthened by your refusal to appear, and Mr. King with the federalists, Col Smith with the Burrites, and some of the Livingstons with their adherents, are endeavouring to make the worst of it, against the administration.  I hope We shall soon see day light thro these gloomy Scenes.  I remain truly & respectfully yours

Saml L Mitchill


P. S.  I am now go to Court to hear J. Patterson’s Opinion

